Filed Pursuant to Rule 424(b)(3) and (c) File Number 333-171524 Prospectus Supplement No. 2 to Prospectus dated March 1, 2011 66,666,667 Shares of Common Stock of MEDIZONE INTERNATIONAL, INC. This Prospectus Supplement No. 2 supplements the Prospectus of Medizone International, Inc. (“Medizone” or the “Company”) dated March 1, 2011, as previously supplemented to date (the “Prospectus”), relating to the offer and sale by the selling stockholder identified in the Prospectus of up to 66,666,667 shares of our common stock.This Prospectus Supplement No. 2 should be read in conjunction with the Prospectus and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No. 2 supersedes the information contained in the Prospectus. This Prospectus Supplement No. 2 includes the attached report, as set forth below, as filed by Medizone International, Inc., with the Securities and Exchange Commission. • The Company's Quarterly Report on Form 10-Q, for the quarter ended June 30, 2011, filed with the SEC on July 26, 2011. Our Common Stock trades on the Over-the-Counter Bulletin Board under the symbol “MZEI.” The purchase of our stock involves a high degree of risk. See “Risk Factors” beginning on page 6 of our Prospectus for a discussion of factors you should carefully consider before purchasing the shares offered by the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disproved of these securities or determined of the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 2 is July 28, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-93277-D MEDIZONE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 87-0412648 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2330 Marinship Way, Suite 300, Sausalito, California 94965 (Address of principal executive offices, Zip Code) (415) 331-0303 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ At July 22, 2011, the registrant had 269,219,103 shares of common stock issued and outstanding. Table of Contents MEDIZONE INTERNATIONAL, INC. FORM 10-Q TABLE OF CONTENTS June 30, 2011 Page No. Part I — Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets: June 30, 2011 (Unaudited) and December 31, 2010 (Audited) 3 Consolidated Statements of Operations and Other Comprehensive Loss (Unaudited): For the Three and Six Months Ended June 30, 2011 and 2010 and from inception on January 31, 1986 through June 30, 2011 4 Consolidated Statements of Cash Flow (Unaudited): For the Six Months Ended June 30, 2011 and 2010 and from inception on January 31, 1986 through June 30, 2011 5 Notes to the Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II — Other Information Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 Signatures 23 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements MEDIZONE INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Deferred consulting fees Total Current Assets PROPERTY AND EQUIPMENT (NET) OTHER ASSETS Trademark and patents, net Lease deposit Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable – related parties Due to stockholders Accrued expenses Accrued expenses – related parties Notes payable Total Current Liabilities CONTINGENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, 50,000,000 shares authorized of $0.00001par value, no shares issued or outstanding - - Common stock, 395,000,000 shares authorized of $0.001par value, 269,219,103 and 259,362,171 shares issued and outstanding, respectively Common stock subscribed - Additional paid-in capital Other comprehensive loss (13,480 ) ) Deficit accumulated during the development stage (25,842,561 ) ) Total Stockholders' Deficit (2,773,968 ) ) TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents MEDIZONE INTERNATIONAL, INC., AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Operations and Other Comprehensive Loss (Unaudited) From Inception For the For the on January 31, 1986 Three Months Ended Six Months Ended Through June 30, June 30, June 30, REVENUES $
